Name: Council Regulation (EEC) No 1453/78 of 19 June 1978 on the application of Decisions No 1/78 and No 2/78 of the EEC-Switzerland Joint Committee - Community transit - on the amendment of the Appendices to the Agreement
 Type: Regulation
 Subject Matter: tariff policy;  documentation;  civil law;  Europe
 Date Published: nan

 29. 6 . 78 No L 174/21Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1453/78 of 19 June 1978 on the application of Decisions No 1/78 and No 2/78 of the EEC-Switzerland Joint Com ­ mittee  Community transit  on the amendment of the Appendices to the Agreement THE COUNCIL OF THE EUROPEAN COMMUNITIES, November 1972 as a result of amendments made to the rules on Community transit ; Whereas these amendments are the subject of Decisions No 1/78 and No 2/78 of the Joint Committee; whereas it is necessary to take the measures required to imple ­ ment the abovementioned Decisions, HAS ADOPTED THIS REGULATION: Article 1 Decisions No 1/78 and No 2/78 of the EEC-Switzer ­ land Joint Committee  Community transit  of 8 May 1978 on the amendment of the Appendices to the Agreement shall apply in the Community. The texts of the Decisions are annexed to this Regula ­ tion. Article 2 This Regulation shall enter into force on 1 July 1978 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 16 of the Agreement between the European Economic Community and the Swiss Confed ­ eration on the application of the rules on Community transit ( 1), signed on 23 November 1972, empowers the Joint Committee set up under that Agreement to adopt Decisions making certain amendments to the Agreement and to its Appendices ; Whereas the Joint Committee has adopted the amend ­ ments to Appendix III to that Agreement made neces ­ sary by the entry into force of the Agreement between the European Economic Community, the Swiss Confed ­ eration and the Republic of Austria on the extension of the application of the rules on Community transit ( 2), signed on 12 July 1977; Whereas the Joint Committee decided at the same time to add a new Appendix IIA to the Agreement of 23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1978 . For the Council The President P. DALSAGER OJ No L 294, 29. 12 . 1972, p . 1 , ( 2) OJ No L 142, 9 . 6 . 1977, p. 1 ,